Exhibit 12.1 BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Three Months Ended March 31, 2007 2006 (As Adjusted)a Earnings: Income before income taxes $ 723 $ 790 Add: Interest and other fixed charges, excluding capitalized interest 21 32 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 69 62 Distributed income of investees accounted for under the equity method 1 – Amortization of capitalized interest – 1 Less:Equity in earnings of investments accounted for under the equity method 3 4 Total earnings available for fixed charges $ 811 $ 881 Fixed charges: Interest and fixed charges $ 23 $ 35 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 69 62 Total fixed charges $ 92 $ 97 Ratio of earnings to fixed charges 8.82x 9.08x aPrior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. E-2
